DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     ANTHONY PAUL SORENSON,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-321

                              [October 1, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Charles A. Schwab, Judge; L.T. Case No.
562019CF000336A.

   Carey Haughwout, Public Defender, and Robert Porter, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CONNER and KLINGENSMITH, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.